SCHNEIDER WEINBERGER & BEILLY LLP 2200 Corporate Boulevard, N.W. Suite 210 Boca Raton, Florida33431 telephone (561) 362-959 email: jim@swblaw.net March 8, 2011 'CORRESP' United States Securities and Exchange Commission treet, N.W. Washington, D.C.20549 Re:Secured Financial Network, Inc. (the “Company”) Preliminary information statement on Schedule 14C File No. 000-28457 Ladies and Gentlemen: This firm is counsel for the Company.The Company has filed the above referenced preliminary information statement.Please direct all questions and comments on this information statement to the undersigned. Sincerely, /s/ James M. Schneider James M. Schneider cc:Mr. Michael E. Fasci
